The defendant has filed a motion for disclosure. The plaintiff, through her counsel, contends that the motion should be denied as no answer has been filed and no defense has been made.
   Section 5635 of the General Statutes provided in part that in any civil action the defendant at any time after answer might file a motion praying for a disclosure of facts material to the defense of the suit. This section was amended by § 1659c of the 1935 Supplement, and now it is provided that the court, upon the motion of either party, may order disclosure of facts by any party material to the mover's cause of action or defense and within the knowledge, possession or power of the adverse party. Although it is no longer stated by statute that the defendant shall file such a motion after an answer has been filed, it is still necessary that the facts desired by the defendant to be disclosed by the plaintiff be material to the defense. It does not appear from the motion that such facts are material to the defense, as the defense is not signified. It may be that after an answer has been filed the facts may be material to the defense. The denial of the motion at this time is not intended to preclude the defendant from filing a motion for disclosure of facts material to his defense after the nature of his defense is indicated by the answer filed. The motion is denied.